UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PATRICK CHRISTIAN,

                        Plaintiff,                    Civil Action No. 20-2954 (JMC)

                        v.

 SAFEWAY,

                        Defendant.

                                     MEMORANDUM OPINION

        Defendant Safeway moves to dismiss pro se Plaintiff Patrick Christian’s complaint under

Federal Rule of Civil Procedure 12(b)(6), which Christian opposes. ECF 8; ECF 10. For the

reasons discussed below, the Court GRANTS Safeway’s Motion and DISMISSES this case.

   I.      BACKGROUND

        Defendant Safeway is a supermarket chain that has stores in the District of Columbia. ECF

1 ¶ 3. According to his complaint, Christian had been a Safeway customer for over a year at the

time that he filed this action, and bought oatmeal, cereal, cookies, soda, water, candy, and other

Safeway “Signature Select” products from the store. Id. ¶¶ 3-4. He alleges that “[t]hese purchases

cause[d] [him] to have a sore throat, flu-like symptoms, and/or blurred vision, which last[ed] over

twenty-four hours.” Id. ¶ 3. He further contends that prolonged use of Safeway’s products cause

“terminal illness and/or blindness.” Id. ¶¶ 5-6. After “reasonable consideration” Christian

determined that Safeway must have “maliciously adulterate[d]” these products (Count I), id. ¶¶ 4,

7, as well as “negligently” failed to prevent or to warn consumers of such adulteration (Count II),

id. ¶ 9; violated the D.C. Food Code (and a host of other federal and state statutes) (Count III), id.

¶ 11; and “impliedly promised” and “authenticated” “that the products were in edible quality”


                                                  1
notwithstanding that the products “did not conform to the implied ingredients” (Counts IV and V),

id. ¶¶ 13-17.

   II.       LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A pro se complaint—“however inartfully pleaded”—is “held to less stringent

standards” and must be “liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Even so, a pro se complaint must still “plead factual

matter that permits the court to infer more than the mere possibility of misconduct.” Atherton v.

D.C. Off. of Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (internal quotation marks omitted)

(quoting Iqbal, 556 U.S. at 678-79). The Court is not required to accept a plaintiff’s inferences if

such inferences are not supported by the facts alleged. Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994). A complaint that offers nothing more than “labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

(internal quotation marks omitted) (quoting Twombly, 550 U.S. at 555).

   III.      ANALYSIS

          Safeway argues that the Court should dismiss Christian’s complaint because it is “peppered

with unadorned, the-defendant-unlawfully-harmed-me accusation[s],” that are insufficient to state

a claim. ECF 8-1 at 5 (alteration in original, internal quotation marks omitted) (quoting Iqbal, 556

U.S. at 678). The Court agrees.

          Christian’s allegations are so deficient that they are implausible on their face. Nothing in

the complaint supports Christian’s conclusions that Safeway is poisoning its customers, tampering



                                                   2
with its products, or acting negligently. And Christian’s failure to proffer any facts demonstrating

that Safeway’s conduct or products caused his claimed injuries is glaring. Even at the pleading

stage, a negligence complaint must allege facts sufficient to establish that a defendant’s conduct

proximately caused the plaintiff’s injuries. See, e.g., Briscoe v. United States, 268 F.Supp.3d 1,

15-16 (D.D.C. 2017) (defining “proximate causation” as “that cause which, in natural and

continual sequence, unbroken by any efficient intervening cause, produces the injury and without

which the result would not have occurred” and dismissing plaintiffs’ negligence claim for their

failure to plausibly allege that any breach of duty proximately caused their alleged injuries (citation

omitted)); see also, e.g., Rollins v. Wackenhut Servs., 802 F. Supp. 2d 111, 122 (D.D.C. 2011)

(dismissing a complaint’s product liability and failure-to-warn claims as “vague and conclusory”

where the complaint stated, without additional factual support, that defendants sold a “product in

a defective condition [that is] unreasonably dangerous to users and consumers . . .” (alteration in

original, citation omitted)). Christian asserts that he “realize[d]” that over a dozen Safeway

products caused him serious illness because Safeway did something (that Christian never specifies)

to them, ECF 1 ¶¶ 3-5, but his allegations do not support such a leap. As pleaded, this Court cannot

ascertain a direct, causal link between any Safeway conduct and Christian’s ailments. Christian

does not even allege when he consumed these items. Simply put: Christian’s allegations are far

too conclusory for his claims to proceed.

       As for Christian’s “malicious adulteration” accusations, the District of Columbia does bar

the sale, exchange, and delivery of adulterated food. See D.C. Code Ann. § 48-101; see also id.

§ 48-103(2) (defining adulterated food). Christian provides no factual allegations to support his

conclusion that Safeway tampered with its products, but the duty of enforcing this prohibition is

the Mayor’s alone, in any event. See id. § 48-104(a); (b); see also id. § 48-108.01 (listing Mayor’s



                                                  3
enforcement options). Without a private right of action, Christian cannot challenge violations of

the adulteration provisions of the D.C. Food Code in this Court. 1

    IV.      CONCLUSION

          Because Christian’s complaint fails to state a claim upon which relief can be granted, the

Court GRANTS Safeway’s motion to dismiss. A separate order accompanies this opinion.



          DATE: February 24, 2022




                                                               Jia M. Cobb
                                                               U.S. District Court Judge




1
  Christian’s complaint, ECF 1 ¶ 11, invokes additional statutes, but those claims suffer from one
or more of the following defects: the cited statutes provide no private right of action, i.e., 21 U.S.C.
§ 301; are out-of-jurisdiction state laws that would not govern this action, i.e., Va. Code Ann. §§
3.1-386-3.1-419, Md. Code Ann., Transp. § 21-207; have been repealed, i.e., D.C. Code Ann. §
48-201; or otherwise bear no relation to the complaint’s allegations, i.e., 15 U.S.C. §§ 2051-2089
(governing uniform safety standards for consumer products), 15 U.S.C §§ 1471-1477 (regarding
special packaging of household substances to protect children), 21 U.S.C. §§ 601-626 (relating to
inspection of meat).
                                                   4